MEMORANDUM OPINION
                                        No. 04-09-00321-CR

                                         Jimmy SANCHEZ,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                         From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006-CR-4175
                            Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 26, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM


DO NOT PUBLISH